Affirm and Opinion Filed August 23, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-21-00038-CR

                     GEOFFREY ROSS RIMES, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-80654-2020

                         MEMORANDUM OPINION
                    Before Justices Schenck, Osborne, and Smith
                            Opinion by Justice Osborne
      Appellant Geoffrey Ross Rimes entered a non-negotiated plea of guilty to

possession of methamphetamine. He also pleaded true to two enhancement

allegations. The trial court accepted appellant’s pleas, found him guilty as charged,

found the enhancements paragraphs true, and assessed a sentence of 25 years’

confinement. In four issues, appellant contends that his constitutional rights were

violated when the hearing on his open plea was held via Zoom. We affirm the trial

court’s judgment.
                                   BACKGROUND

      The facts pertinent to the offense and enhancements are not in dispute.

Appellant made an open plea of guilty to the offense of possession of one gram or

more but less than four grams of methamphetamine. He also pleaded true to two

enhancement paragraphs in the indictment. The trial court heard appellant’s plea via

Zoom on January 6, 2021. In the same proceeding via Zoom, the trial court held

appellant’s punishment hearing.

      At the time of the hearing, the Supreme Court of Texas’s Twenty-Ninth

Emergency Order Regarding COVID-19 State of Disaster, 629 S.W.3d 863 (Tex.

2020), was in effect; it amended and renewed the Twenty-Sixth Emergency Order

Regarding COVID-19 State of Disaster, 609 S.W.3d 135 (Tex. 2020). Under the

twenty-sixth order, in view of “the imminent threat of the COVID-19 pandemic[,]”

Texas courts were generally commanded to “continue to use all reasonable efforts

to conduct proceedings remotely.” 609 S.W.3d at 135–36. Also under the twenty-

sixth order, only remote “jury proceedings” in criminal cases required “appropriate

waivers and consent obtained on the record from the defendant and prosecutor.” Id.

at 137.

      At the hearing’s outset, the trial court advised appellant, “The first thing we’re

going to do is go through the plea packet that you reviewed with [defendant’s

attorney] Ms. Tu.” The court confirmed that appellant could see the open plea

agreement on the screen and that it correctly reflected his plea of guilty to the

                                         –2–
offense. The court also confirmed with appellant that “the sentence is what we’re

having the hearing on today,” the punishment range “is enhanced to 25 to life with

two prior punishment enhancement paragraphs,” and that “when you’re pleading

guilty, you’re agreeing to the two enhancement paragraphs.” Appellant answered

“Yes, ma’am,” to each question.

      The court then reviewed State’s Exhibit 100, appellant’s open plea agreement.

Appellant initialed several paragraphs that were crossed out, including paragraph 15,

providing that appellant “[w]aives the right to confront and cross-examine the

State’s witnesses in open court, and consents to the introduction of evidence against

him/her in the form of written and oral stipulations of evidence and testimony,

testimony by affidavit, written statements of witnesses, and any other documentary

evidence.” The court continued,

      THE COURT: We have a waiver of rights and judicial confession. I’m
      showing you here. Now several of these items were struck through by
      you and your attorney. You’ve initialed them there, but I want to clarify
      on paragraph 15 it says you waive the right to confront and cross-
      examine the State’s witnesses in open court and consent to the
      introduction of evidence against him. However, I want to clarify. We
      are all appearing by Zoom remotely. You are there physically in the
      courtroom, but all of the other witnesses, parties, the Court are
      appearing via Zoom.
      So I want to make it clear that the part that you struck through on this
      was essentially the remainder of that sentence, but you are consenting
      to have your trial proceed today via Zoom, and the witnesses and
      your attorneys and the judge and the prosecutors appear via Zoom;
      is that right?
      THE DEFENDANT: Yes, ma’am. Well, I’m—so basically what
      you’re saying is that I did not want to cross that out?
                                        –3–
      THE COURT: Well, there’s a part of it—it’s not that you don’t want to
      cross it out. It’s—what it’s saying is you’re not waiving the right to
      confront witnesses.

      So oftentimes, in a plea—so we don’t have a packet that specifically
      relates to what we’re doing today which is an open plea. So in a normal
      plea where you have agreed to plead guilty and you’ve agreed to the
      sentence, that’s usually—you waive confronting witnesses because you
      don’t have a hearing on the sentencing phase, but we don’t have a
      packet that says that. So your attorney is protecting your rights by
      saying because it’s an open plea and you’re only pleading guilty and
      you have the ability to appeal the sentence, the plea packet that we have
      doesn’t exactly fit our scenario today. So she crossed that out, but we
      are proceeding essentially with a trial on the sentencing phase today,
      and there are going to be witnesses. You and your attorney have the
      ability to confront them and cross-examine them.

      We just are trying to make it clear for the record that everybody
      understands and agrees that that is happening via Zoom rather
      [than] physically in person all together in the courtroom.
      THE DEFENDANT: Okay.
      THE COURT: Ms. Tu, anything we need to clarify on that?
      MS. TU: No, Your Honor.
      THE COURT: Sir, do you have any other questions about that?

      THE DEFENDANT: No, ma’am.

(Emphasis added).

      Appellant then pleaded guilty, and confirmed that “I’m pleading guilty

because I am guilty, and I want to be accountable and for no other reason, ma’am.”

The court found “that the evidence and the allegations as alleged in the indictment

support Mr. Rimes’ plea of guilt, and that he has pled guilty. The Court’s going to

accept his plea of guilt and find him guilty.”


                                         –4–
        The court then proceeded with the punishment phase. After an opening

statement by appellant’s counsel, the court instructed appellant,

        THE COURT: Okay. Mr. Rimes, I know you’re in a different location
        than Ms. Tu. If—I’m going to mute you for now, but if you have
        something happen during the proceeding that you need to speak to her,
        please, let the bailiff know, and he’ll notify us. We’ll stop the
        proceeding. We can put you and Ms. Tu into a breakout room so you
        can speak privately and ask whatever questions you have.

        THE DEFENDANT: Yes, ma’am. Yes, ma’am. Yes, ma’am. Thank
        you.

        The State then called Officer Jimmy Farias to testify about appellant’s arrest.

Defense counsel cross-examined the witness, concluded her questions, and then

requested “a moment with my client just to that I can make sure that—.” The court

instructed Officer Farias to “sit tight” in the Zoom waiting room in case there were

further questions, then took a recess while appellant and his counsel went into a

breakout room.1 After the break, defense counsel announced that she had no further

questions for the officer.

        Next, the State called Officer Erin Merritt to testify about the Tango Blast

gang; appellant told police he was a member. During defense counsel’s cross

examination, the court stated, “Hang on, just a second. Ms. Tu, I just opened your

breakout room. Your client needs to speak to you.” The court then took a recess,

after which defense counsel continued cross-examining Officer Merritt. After



    1
     Although there was an initial technical difficulty, the trial court resolved it quickly and the record
does not reflect any further problem with the breakout room procedure.
                                                   –5–
additional examination by both attorneys, the trial court and defense counsel

confirmed with appellant that he did not need to talk to his counsel again before the

court excused the officer. Appellant replied that “[w]e have discussed what I want

to discuss.” Appellant’s counsel then released the officer and the State rested.

      Appellant called Officer Junwei Sun to testify that appellant was remorseful,

wanted to turn his life around, and wrote a letter stating he wanted to cooperate with

law enforcement. When counsels’ and the court’s questioning was completed, the

court asked appellant if he needed to speak with his counsel before Officer Sun was

released. The record reflects that appellant indicated he did not need to speak with

counsel.

      Appellant then testified at some length after acknowledging that he was

waiving his Fifth Amendment right to remain silent. He acknowledged that he was

currently facing a sentence of 25 years to life, but expressed his desire to plead guilty

and forego a jury trial in order to take responsibility for his actions. He discussed his

desire to turn his life around and obtain “some type of therapeutic help” to become

“a productive member of society.” He testified, “I’ve hit my rock bottom,” and

discussed his desire to enter a treatment center to overcome his problems with

substance abuse. He testified that he had written “some recovery essays basically

just to let the judge know that I’m serious about recovery,” addressed to the trial

judge, that were admitted into evidence as Defense Exhibit 5. On cross-examination,



                                          –6–
appellant admitted he had been given probation more than once after other offenses

and had obtained outpatient treatment in the past.

      After closing arguments, the court took a recess to read Defense Exhibit 5.

The court then sentenced appellant “to the minimum, the 25 years,” explaining that

his request to enter treatment was “too little too late.” The court expressed hope that

appellant would take “the opportunity even from TDC to get some help and have an

influence and make an impact” there, “sharing what you know about the choices you

made when you got out that landed you right back there.” The court explained, “So

I appreciate the responsibility and the accountability that you’ve taken for your

actions. . . . I would like to have given you another chance, but it’s just too many

chances.”

      The trial court’s judgment reflecting the 25-year sentence was entered on

January 14, 2021. This appeal followed.

                                        ISSUES

      In four issues, appellant complains of the remote proceedings conducted via

Zoom. He contends (1) he did not waive his due process right to be physically

present at trial, (2) he did not validly waive his Sixth Amendment right to in-person

confrontation of witnesses, (3) he did not validly waive his Sixth Amendment right

to the assistance of counsel at trial, and (4) “a trial of a defendant sitting alone in a

courtroom while everyone else appears on Zoom is fundamentally unfair.”



                                          –7–
                                      DISCUSSION

       1. Preservation of error

       Before considering appellant’s issues regarding his “in-person trial rights,” as

he describes them, we consider whether he has preserved his complaints for

appellate review. In general, to preserve a complaint for appellate review, a party

must have presented to the trial court a timely request, objection, or motion that

stated the specific grounds for the desired ruling if the grounds were not apparent

from the context of the request, objection, or motion. TEX. R. APP. P. 33.1(a)(1);

Herrera v. State, 599 S.W.3d 64, 67 (Tex. App.—Dallas 2020, no pet.).

       There are only a few exceptions to this general rule. In Marin v. State, the

Court of Criminal Appeals set out rules for preserving error in three categories:

(1) absolute systemic requirements and prohibitions, (2) rights that must be

implemented unless expressly waived (waivable-only rights), and (3) rights that are

implemented upon request. 851 S.W.2d 275, 279–80 (Tex. Crim. App. 1993),

overruled on other grounds by Cain v. State, 947 S.W.2d 262, 264 (Tex. Crim. App.

1997). Under Marin, “the rules that require a timely and specific objection, motion,

or complaint” to preserve error do not apply to the first two, “relatively small

categories of errors.” Saldano v. State, 70 S.W.3d 873, 888 (Tex. Crim. App. 2002)

(discussing Marin, 851 S.W.3d at 280). Errors in these two categories may be raised

for the first time on appeal. Id. But errors in the third category must be preserved by

objection at trial. See id. at 889.

                                         –8–
        Appellant’s complaints arising from the rights of confrontation and due

process fall into Marin’s third category. See Davis v. State, 313 S.W.3d 317, 347

(Tex. Crim. App. 2010) (Confrontation Clause claims must be preserved by timely

and specific objection). In Deener v. State, we explained that “the right of

confrontation is a forfeitable right—not a waivable-only right—and must be

preserved by a timely and specific objection at trial.” 214 S.W.3d 522, 527 (Tex.

App.—Dallas 2006, pet. ref’d). In Jones v. State, this Court concluded that an

objection was required to preserve a complaint that appellant was denied his Sixth

Amendment right of confrontation when the State’s witnesses testified via Zoom.

No. 05-21-00019-CR, 2022 WL 854915, at *4 (Tex. App.—Dallas Mar. 23, 2022,

no pet.) (mem. op., not designated for publication).2 And in Woodrome v. State, the

court concluded appellant’s due process complaints, including (1) his complaint that

he and his attorney were not physically present in the courtroom because the hearing

was held via Zoom and (2) his complaint that he was not specifically advised by the

court of his right to an in-person proceeding, were not preserved because appellant

did not make a timely objection at trial. No. 13-21-00036-CR, 2022 WL 480246, at




    2
      In Jones, we also distinguished Haggard v. State, 612 S.W.3d 318, 328 (Tex. Crim. App. 2020), cited
here by appellant for the proposition that virtual confrontation is insufficient to protect constitutional rights.
Jones, 2022 WL 854915, at *4. In Haggard, a sexual assault nurse examiner testified via Face Time, over
defense objections, because traveling to Texas was inconvenient. Haggard, 612 S.W.3d at 323–24. The
court concluded that the “right to physical, face-to-face confrontation” protected by the Confrontation
Clause “cannot be so readily dispensed with based on the mere inconvenience to a witness.” Id. at 328. In
Jones, we explained that “[w]e do not read Haggard to abrogate” the requirement that the right of
confrontation must be preserved by a timely and specific objection at trial. Jones, 2022 WL 854915, at *4.
                                                      –9–
*3 (Tex. App.—Corpus Christi-Edinburg Feb. 17, 2022, no pet.) (mem. op., not

designated for publication).

      Appellant did not object to proceeding via Zoom. Further, he concedes that

the trial court explained that “[w]e are all appearing by Zoom remotely,” and “you

are consenting to have your trial proceed today via Zoom, and the witnesses and

your attorneys and the judge and the prosecutors appear via Zoom,” to which he

responded, “Yes, ma’am.” The trial court confirmed that “[y]ou and your attorney

have the ability to confront . . . and cross-examine” witnesses, explaining that “[w]e

are just trying to make it clear for the record that everybody understands and agrees

that that is happening via Zoom rather [than] physically in person all together in the

courtroom.” Appellant responded “Okay” and advised the court he had no other

questions about “trial on the sentencing phase today” proceeding via Zoom. His

counsel also stated there was nothing “we need to clarify on that.” Consequently, we

conclude appellant has not preserved the complaints he asserts in his first two issues,

and we decide those issues against him. See Jones, 2022 WL 854915, at *4.

      The right to assistance of counsel, however, is a waivable-only right. See, e.g.,

Saldano, 70 S.W.3d at 888. Appellant also argues that his fourth complaint—the

“fundamental unfairness” of a trial via Zoom—did not require preservation by an

objection at trial. We address these two complaints below.




                                        –10–
      2. Assistance of counsel

      In his third issue, appellant argues he did not waive his Sixth Amendment

right to the assistance of counsel at trial. “Waivable-only” rights, such as the right to

assistance of counsel, cannot be waived by omission. Reyes v. State, 361 S.W.3d

222, 231 (Tex. App.—Fort Worth 2012, pet. ref’d). “Instead, those rights can only

be waived by affirmative acts of commission.” Id. In the context of an indigent’s

right to counsel under the Sixth Amendment, the Court of Criminal Appeals has

explained that a waiver of this right must be made “competently, intelligently, and

voluntarily.” Williams v. State, 252 S.W.3d 353, 356 (Tex. Crim. App. 2008). The

trial court judge must ascertain that the defendant is choosing to waive the right to

counsel knowingly and intelligently, and must warn the defendant about the dangers

and disadvantages accompanying such a waiver. Id.

      Here, unlike Williams, appellant was not waiving the right to assistance of

counsel altogether. See id. at 355–56. His contention is that he did not waive the

right to assistance of counsel in the same room. We conclude, however, that the trial

court clearly explained to appellant that his counsel, like the other participants,

would be appearing via Zoom, but appellant could consult with his counsel at any

time by letting the bailiff know he would like to do so. Appellant did not object and

subsequently utilized the breakout room to consult with his counsel twice. Under

similar circumstances, where the trial court “had the means to place [appellant] and

her legal counsel in a separate room, so to speak, in which they could converse in

                                         –11–
private,” the court in Cathey v. State concluded that “we cannot say either that

appellant was denied the effective assistance of counsel or that any supposed denial

caused harm.” No. 07-20-00235-CR, 2021 WL 1376961, at *2 (Tex. App.—

Amarillo Apr. 12, 2021, no pet.) (mem. op., not designated for publication).

       Citing Cannon v. State, 252 S.W.3d 342, 348 (Tex. Crim. App. 2008),

appellant argues he had the right to have counsel physically present in the courtroom

and the right to effective assistance of counsel in the courtroom. Appellant also cites

United States v. Cronic, 466 U.S. 648, 658 (1984), for the proposition that the right

to assistance of counsel is “sometimes” not subject to a constitutional harm analysis,

that is, in “circumstances that are so likely to prejudice the accused that the cost of

litigating their effect in a particular case is unjustified.”

       In Cannon, although counsel was present in the courtroom, he “declined to

participate in jury selection, declined to enter a plea for his client, declined to make

an opening or closing argument to the jury, declined to cross-examine any of the

State’s witnesses, declined to make any objections, declined to offer any defense,

declined to request any special jury instructions, and declined to offer any evidence

or argument with respect to punishment.” Cannon, 252 S.W.3d at 350. And in

Cronic, the Court explained that prejudice is presumed where “counsel entirely fails

to subject the prosecution’s case to meaningful adversarial testing.” Cronic, 466 U.S.

at 659.



                                           –12–
       Here, in contrast, the record reflects counsel’s active participation in the

proceedings. She cross-examined the State’s witnesses, objected to the admission of

evidence, made an opening statement and closing argument, and, at least twice,

consulted with appellant in a separate breakout room before concluding her cross-

examination of the State’s witnesses. She offered evidence of appellant’s admission

to a substance abuse treatment program and appellant’s written statements

supporting his previous cooperation with authorities and his determination to change

his life.

       Under these circumstances, we cannot say that appellant was denied the

effective assistance of counsel or that any alleged denial caused harm. See Cathey,

2021 WL 1376961, at *2 (where trial court extended appellant the opportunity to

consult with counsel in a breakout room but appellant did not avail herself of it, court

could not conclude that effective assistance of counsel was denied or caused harm);

Broussard v. State, No. 09-20-00259-CR, 2022 WL 2056388, at *9 (Tex. App.—

Beaumont June 8, 2022, no pet. h.) (mem. op., not designated for publication) (where

court “fully explained the Zoom procedure” to appellant, including the opportunity

to confer privately with counsel in a breakout room, appellant was not denied right

to counsel).

       We decide appellant’s third issue against him.




                                         –13–
       3. Fundamental fairness

       In his fourth issue, appellant contends his trial was “fundamentally unfair”

because it was held via Zoom. Appellant describes this error as “systemic” and

“nonwaivable,” arguing that no objection was necessary—or even possible under

the circumstances—to preserve his complaint. See Marin, 851 S.W.2d at 279.

       Appellant contends that because the trial court did not expressly advise him

that an in-person proceeding was possible under the applicable supreme court order

and county operating plan, his written waivers were ineffective. He argues that “[a]

waiver is a choice among alternatives, but the record does not reflect that Appellant

was aware of any alternative but to proceed to a virtual and remote trial on

punishment.” He complains that “[o]nly recently before [his] trial did Collin County

acquire the ability to conduct in-person proceedings. But nobody informed [him]

about this significant shift in the status quo.” Relying on Hughes v. State, No.

14-20-00628-CR, 2022 WL 778980, at *6 (Tex. App.—Houston [14th Dist.] Mar.

15, 2022, pet. granted), appellant argues that the Zoom proceedings were “flawed,

ineffectual, and unprivileged.”

       As appellant recognizes, the circumstances in Hughes, where the record

contained no waivers and Hughes was prohibited from communicating with his

counsel during the proceeding, were different. See id. at *6–7.3 Here, appellant


   3
      The court in Hughes, however, declined to hold that a defendant’s Sixth Amendment confrontation
rights are always violated by Zoom proceedings: “However, we are neither prepared to make blanket

                                               –14–
could, and did, consult with counsel, by procedures explained by the court. Although

in-person proceedings may have been possible, the applicable emergency order

continued the directive to “continue to use all reasonable efforts to conduct

proceedings remotely.” See Twenty-Sixth Emergency Order Regarding COVID-19

State of Disaster, 609 S.W.3d at 135–36, amended and renewed in Twenty-Ninth

Emergency Order Regarding COVID-19 State of Disaster, 629 S.W.3d at 863. Given

the trial court’s explanation of the procedures, the court’s questions to appellant to

ensure he understood the procedures, and appellant’s actual use of the procedures to

consult with counsel and participate in the proceedings, the concerns expressed by

the Hughes court were not present here.

        Appellant also argues that “some of the greatest problems presented by a

remote virtual trial do not fit neatly into the rubric for error preservation.” As general

examples, he cites:

         Inability to call his attorney’s attention to false or misleading testimony
          during cross-examination,

         Inability to suggest an important area of inquiry made relevant by the
          dynamics of live testimony,

         Inability to inquire about the meaning of an objection or the significance
          of a ruling,

         Inability to make discreet communications with counsel,




pronouncements in this case nor conclude that a defendant is not present at a proceeding under the Sixth
Amendment if he is present via video-conferencing.” Hughes, 2022 WL 778980, at *6.
                                                –15–
       Inadequacy of “halt-and-recess” as a substitute for consultation with
        counsel, especially where the defendant is on mute and required to gesture
        to obtain the court’s attention,

       Distorted images, sound disruption, and connectivity problems, and

       Inability to convey sincerity and truthfulness and to make an impression
        on the court through body language such as eye contact.

But appellant does not explain how any of these potential problems affected the

proceedings here. Appellant argues there is “more than a reasonable doubt about the

impact of [his] isolated participation in his trial alone in a courtroom while attorneys,

witnesses, and the trial judge herself appeared on Zoom.” He contends he could not

“meaningfully participate in his defense because he was on mute.” He contends his

“clear strategy” was “to be perceived as a defendant who was not burdening the

process,” requiring him to “balance his desire to participate with the burden it clearly

caused every other member of the Zoom conference” when he availed himself of the

opportunity to consult with counsel in a breakout room. He argues that even when

he did avail himself of that opportunity, his communications were “potentially

unprivileged” because “the record makes clear the bailiff was nearby and logic

would dictate jailers were too.” And he contends a witness who was to testify about

a rehabilitation program appellant could have attended while on probation was lost

“due to technical difficulty.” He also argues that the trial court’s assessment of his

credibility, sincerity, and emotional depth was detrimentally affected by his

appearance on video rather than in person. Appellant did not object on any of these

grounds at trial, nor does he explain why his complaints would not be subject to a
                                       –16–
harmless-error analysis on appeal. See Lake v. State, 532 S.W.3d 408, 411 (Tex.

Crim. App. 2017) (all errors are subject to harm analysis except for certain federal

constitutional errors labeled by the United States Supreme Court as “structural”).

      Even if we were to assume constitutional error arising from these concerns,

we would conclude beyond a reasonable doubt that the error did not contribute to

appellant’s conviction or punishment. See TEX. R. APP. P. 44.2(a). The record

reflects that appellant could, and did, consult with his counsel during the

proceedings, including during his counsel’s cross-examination of the State’s

witnesses. After one such consultation, counsel asked the witness additional

questions. The record also reflects the court’s explanation of how trial would

proceed “via Zoom rather [than] physically in person all together in the courtroom,”

including ensuring that appellant intended to plead guilty to both the offense and the

two prior punishment enhancement paragraphs.

      The one technical difficulty, a witness in the Zoom “waiting room” who “fell

off” before he was called to testify, did not contribute to appellant’s punishment. See

TEX. R. APP. P. 44.2(a). Appellant’s counsel promptly made an offer of proof,

explaining that Don Goad, a senior director of Cenikor, a drug and alcohol

dependency treatment program, would testify (1) that appellant “is still eligible to

enter the Cenikor program,” and (2) “a little bit about what Cenikor is.” In the offer

of proof, counsel noted that the trial court had already admitted Defense Exhibit 3,

a letter offering appellant admission into Cenikor’s adult long-term inpatient

                                        –17–
treatment program in Fort Worth. As counsel stated at the time of the offer, and as

the trial court confirmed, “the Court’s very familiar with the program.” The State

did not challenge Exhibit 3, the offer of proof, or appellant’s admission to the

program, nor did the trial court question the program’s potential benefits to

appellant.

      The record also reflects that the court did consider appellant to be sincere in

his professed desire to change his life. The court took a recess to read a series of

appellant’s written 500-word statements entitled “Why I should change all the

people that could be harmful to my recovery”; “A plan for my acceptance of drug

court,” “Not having a foundation or support group,” “I have also been accepted to

the Cenikor Program,” and “Healthy substitutes for drugs and alcohol” that were

addressed to the court and admitted into evidence as Defendant’s Exhibit 5. The

court returned and explained its ruling to appellant:

      THE COURT: This—this is a difficult—was a difficult decision. So
      Mr. Rimes, I’m going to tell you I read your letter. I’ve heard
      everything you said, everything that your attorney said. What is
      unfortunate for me is it’s just too late. It’s too little too late. You’ve had
      20 years of opportunities to try to turn this around, and unfortunately,
      at this point, I think we’re just out of options and out of opportunities
      for you.
      And that makes me sad because you’re articulate. You are intelligent.
      You really had an opportunity to try to do something before this, and
      so I don’t want you to be completely discouraged.

      I am going to sentence you to the minimum, the 25 years.
      I hope you take the time to finish your degree. I know you said you
      started it. I don’t think you finished it. I hope you finish it. I hope you
                                          –18–
      know you still have the opportunity even from TDC to get some help
      and have an influence and make an impact. You’re going to run across
      a lot of guys, a lot of kids that are going to look up to you that are going
      to be getting out soon.

      And I know that you wanted to stay out and take a chance at recovery
      and try to have an impact on people, but honestly, I think you can have
      a much bigger impact at TDC sharing what you now know about the
      choices you made when you got out that landed you right back there.
      And I think you have a real opportunity here to positively impact some
      of those younger guys that are going to be getting out in the next few
      years by sharing your story with them and being truthful with them and
      not telling them, you know, a lot of the same stuff.

      THE DEFENDANT: Thanks, Your Honor.
      THE COURT: So I appreciate the responsibility and the accountability
      that you’ve taken for your actions. And you know—and I want you to
      know I appreciate that, and that this was not an easy decision for me. I
      would like to have given you another chance, but it’s just too many
      chances.

      So I am going to give you the minimum, but I really, really hope you
      will take the opportunity to try to impact some of the people that you’re
      going to encounter over the next few years because I think you have a
      good story, and I do believe that you have a good heart and that you
      want to change. And I think you can have an impact on people, and I
      hope you take that opportunity to do that where you can.

      Nothing in the record reflects that any error from proceeding with trial via

Zoom contributed to appellant’s conviction or punishment. TEX. R. APP. P. 44.2(a).

The record is devoid of any indication that the problems appellant cites as inherent

in Zoom proceedings—such as technical difficulties, a defendant’s inability to

convey sincerity, or a cumbersome procedure to consult with counsel—had any

effect on the trial court’s rulings. Consequently, we decide appellant’s fourth issue

against him.

                                         –19–
                                   CONCLUSION

      The trial court’s judgment is affirmed.




                                          /Leslie Osborne//
                                          LESLIE OSBORNE
210038f.u05                               JUSTICE
Do Not Publish
TEX. R. APP. P. 47




                                       –20–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

GEOFFREY ROSS RIMES,                          On Appeal from the 416th Judicial
Appellant                                     District Court, Collin County, Texas
                                              Trial Court Cause No. 416-80654-
No. 05-21-00038-CR          V.                2020.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Osborne. Justices Schenck and Smith
                                              participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 23rd day of August, 2022.




                                       –21–